Name: 93/434/EEC: Commission Decision of 29 June 1993 amending Decision 91/643/EEC establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  America;  means of agricultural production;  agricultural activity
 Date Published: 1993-08-11

 Avis juridique important|31993D043493/434/EEC: Commission Decision of 29 June 1993 amending Decision 91/643/EEC establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species Official Journal L 201 , 11/08/1993 P. 0025 - 0027 Finnish special edition: Chapter 3 Volume 51 P. 0145 Swedish special edition: Chapter 3 Volume 51 P. 0145 COMMISSION DECISION of 29 June 1993 amending Decision 91/643/EEC establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species(93/434/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Council Directive 90/425/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 91/643/EEC (3) of 22 November 1991, as last amended by Commission Decision 92/349/EEC (4), established a list of semen collection centres in the United States of America approved for the export to the Communities of deep-frozen semen of domestic animals of the bovine species; Whereas the competent veterinary services of the United States of America have forwarded a modified list of semen collection centres officially approved for export of bovine semen to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 91/643/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 348, 17. 12. 1991, p. 58. (4) OJ No L 189, 9. 7. 1992, p. 44. ANNEX LIST OF ESTABLISHMENTS IN THE UNITED STATES OF AMERICA APPROVED FOR THE PURPOSES OF EXPORTING DEEP-FROZEN BOVINE SEMEN TO THE COMMUNITY AMERICAN BREEDERS SERVICES 6908 River Road, DeForest, WI 53532 Approved premises: 'Holstein Hilton' Approval code: U 029 ATLANTIC BREEDERS COOPERATIVE 1575 Apollo Drive Lancaster, PA 17601 Approved premises: The entire premises Approval code: U 015 HAWKEYE BREEDERS SERVICE 3257 Old Portland Road, Adel, IA 50003 Approved premises: EC Barn Approval code: U 054 LANDMARK GENETICS PO Box 939 102 Aldritch Road, Hughson, CA 95326 Approved premises: Route 4, Hwy 26 Watertown, WI 53094 Approval code: U 011 SELECT SIRES 9493 Wells Road, Plain City, OH 43064 Approved premises: Dual purpose barn Approval code: U 007 SIRE POWER INCORPORATED Rd 7, Gobble Hill Road, Tunkhannock, PA 18657 Approved premises: Mini station Approval code: U 009 TRI-STATE BREEDERS COOPERATIVE E10980 Penny Lane Baraboo, WI 53913 Approved premises: Route 2, Box 50, Hwy 14 Westby, WI 54667 Approval code: U 014 21st CENTURY GENETICS 594A Oak Avenue Shawano, WI 54667 Approved premises: Webster Farm Approval code: U 021 21st CENTURY GENETICS 412 4th Avenue NW PO Box 500 New Prague, MN 56071 Approved premises: Entire premises Approval code: U 037 NOBA INCORPORATED PO Box 607 752 East State, Route 18 Tiffin, OH 44883 Approved premises: The entire premises Approval code: U 001 EASTERN AI COOPERATIVE PO Box 510 219 Judd Falls Road, Ithaca, NY 14851 Approved premises: Production Center 522 Scheffield Road, Ithaca, NY 14850 Approval code: U 003 PRAIRIE STATE SELECT SIRES 41W394 Rt 20 Hampshire, IL 60140 Approved premises: Entire premises Approval code: U 006 COMPLETE SIRE SERVICES INCORPORATED W7652 Highway 151 South Fond du Lac, WI 54935 Approved premises: Entire premises Approval code: U 151 SIRE TECH. EEC Barn 5001 East-County Line Rd, Springfield Ohio 45502 Approval code: U 140 JLG ENTERPRISES INC. Oakdale California Approval code: U 100 INTERGLOBE GENETICS Pines Edge Route 1, Airport Road, Pontiac, IL 61764 Approval code: U 138 AGRICENTER INTERNATIONAL SCR SCR 380 South Collierville-Arlington Rd, Collierville, TN 38017 Approved premises: EEC Barn Approval code: U 035 TAURUS - SERVICE INC. Grist Flat Road, PO Box 164 Mehoopany, PA 18629 Approved premises: Main Production Center EEC Barn Approval code: U 076